The appeal here purports to be from a judgment of conviction in the circuit court, but there is nothing in this record to show how the circuit court acquired jurisdiction of the case. The conditions appear to be identical with those existing in the case of Ford v. State, 100 So. 917, 20 Ala. App. 67, and upon the authority of the opinion in that case the judgment must be reversed and the cause remanded. Other questions presented will be different on another trial, and will not here be considered.
Reversed and remanded.